DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-9 in the reply filed on February 16, 2021 is acknowledged.  The traversal is on the ground(s) that Claim 10 of Group II has been amended to recite all the features of the capsule of Group I.  Applicant continues to argues that Claim 12 of Group III defines a method for preparing a beverage through the steps of one or more piercing and cutting the inner membrane previously sealing the outlet is related to the inner membrane of the capsule of Claim 1 and alleges that the apparatus of Claim 10 and the method of Claim 12 recite similar features and that the method includes premixing one or more of piercing and cutting and mixing performed by the apparatus of Claim 10 using a motor configured to drive the agitator of the capsule and a control unit configured to control the water supply and the motor and that the relation between the method and apparatus is clearer when considering Claims 11 and 14 that specifies the axial movement of the agitator for cutting or piercing the inner membrane with regard to the apparatus and the method.
This is not found persuasive because amended claims are still restrictable due to the following reasons:
I. Claims 1-9, drawn to a capsule for preparing a beverage comprising a housing with an outlet, and a cavity for containing a powder, an inner membrane between the cavity and the outlet, and an agitator comprising a central shaft and at least one blade attached to the central shaft, the at least one blade comprising at least one blade element for one or more piecing and cutting the inner membrane, classified in B65D85/8043.

II. Claims 10-11 and 16-20, drawn to an apparatus for preparing a beverage comprising a capsule holder, water supply capable of supplying water to the capsule, a motor capable of driving the agitator of the capsule, and a control unit capable of controlling the water supply and the motor, the water supply comprising an injection needle capable of piercing the top membrane of the capsule and supply water into the cavity of the capsule, classified in B01F7/00291.

III. Claims 12-15, drawn to a method for preparing a beverage comprising the steps of premixing a powder and water inside a cavity of a capsule while an outlet of the capsule is sealed against the cavity by an inner membrane, one or more piercing and cutting the inner membrane previously sealing the outlet, and mixing the powder and more water inside the capsule when the outlet is accessible from the cavity, a resulting mixture flowing out from the outlet, classified in A47J31/407.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the product as claimed can be made by another materially different apparatus such as a motorless apparatus for preparing a beverage comprising a capsule holder, water supply capable of supplying water to the capsule, and a control unit capable of controlling the water supply, the water supply comprising an injection needle capable of piercing the top membrane of the capsule and supply water into the cavity of the capsule.  It is noted that the limitations of Claim 10 of Group II “a capsule holder configured to receive a capsule” does not positively recite the limitations of the capsule.  The apparatus as claimed can be used in conjunction with a capsule that does not have an agitator.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in materially different process of using that product such as a method for preparing a beverage comprising the steps of premixing a liquid beverage concentrate and water inside a cavity of a capsule while an outlet of the capsule is 
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus such as an apparatus for preparing a beverage comprising a capsule holder, water supply capable of supplying water to the capsule, a motor capable of driving the agitator of the capsule, and a control unit capable of controlling the water supply and the motor, the water supply not having an injection needle such that the top membrane of the capsule is broken under pressure and supply water into the cavity of the capsule.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “A capsule for preparing a beverage, comprising” in line 1.  It appears the claim should recite “A capsule for preparing a beverage, the capsule.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “in particular” in line 2.  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation “in particular” in line 4.  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation “next to” in line 4.  The term "next to" is a relative term which renders the claim indefinite.  The term "next to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation “the other cavity” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “next to” in lines 2-3.  The term "next to" is a relative term which renders the claim indefinite.  The term "next to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation “in particular” in line 4.  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation “a beverage” in line 2.  It is unclear if this refers to “a beverage” recited in Claim 1, line 1 or to an entirely different beverage.  For purposes of examination Examiner interprets the claims to refer to the same beverage.
Claim 7 recites the limitation “in particular” in line 3.  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation “the bearing” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the top membrane” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iotti US 2016/0214787 (cited on Information Disclosure Statement filed May 20, 2019) in view of Hentzel et al. US 2016/0244237 and Baldo US 2015/0203285.
Regarding Claim 1, Iotti discloses a capsule (capsule 1) capable of preparing a beverage.  The capsule (capsule 1) comprises a housing (body 2) with an outlet (outlet 4) and a cavity capable of containing a powder (‘787, Paragraphs [0046]-[0047]) and an agitator comprising a central shaft (central portion 51) (‘787, Paragraph [0050]) and at 
Iotti is silent regarding an inner membrane disposed between the cavity and the outlet.
Hentzel et al. discloses a beverage capsule comprising a housing with an outlet and a cavity having multiple compartments (first compartment 24a, second compartment 24b) separated by a wall (separating wall 22) (‘237, FIG. 1B) (‘237, Paragraphs [0053]-[0055]).  Baldo discloses a beverage capsule comprising a housing and a cavity having multiple compartments separated by an inner membrane (inlet wall 3B) (‘285, FIG. 1) (‘285, Paragraph [0046]).
Iotti, Hentzel et al., and Baldo are all directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Iotti and incorporate an inner membrane that separates the cavity into multiple chambers separated by an inner membrane as taught by the combination of Hentzel et al. and Baldo in order to store multiple different types of beverage ingredients in the capsule.
Further regarding Claim 1, the limitations “for preparing a beverage,” “for containing a powder,” and “for one or more of piercing and cutting the inner membrane” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Iotti modified with Hentzel et al. and Baldo and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 2, Iotti discloses the agitator comprising at least two blades wherein some of the blades are sloped or curved in the direction of the outlet and some of the blades are sloped in the opposite direction(‘787, FIG. 1B) (‘787, Paragraph [0052]), which reads on the blades differing from each other in shape.
Regarding Claim 3, Iotti discloses a top membrane (sealing means 81) (‘787, FIG. 1) (‘787, Paragraph [0048]).
Further regarding Claim 3, the limitations “for sealing an inlet of the housing” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Iotti discloses the top membrane (sealing means 81) capable of sealing an inlet of the housing (‘787, FIG. 1A) (‘787, Paragraph [0048]).
Regarding Claim 4, Iotti discloses a bearing (coupling means 55) for the central shaft (central portion 51) of the agitator (‘787, FIG. 1B) (‘787, Paragraphs [0050]-[0051]).
Further regarding Claim 4, the limitations “the bearing being configured to enable a shift of the agitator between an upper and a lower axial position” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Iotti discloses the bearing (coupling means 55) being used to shift the agitator between an upper axial position (‘787, FIG. 2B) and a lower axial position (‘787, FIG. 1B).
Further regarding Claim 4, it is unclear if the limitations “in particular a top end of the central shaft located next to the inlet being pivotable in the bearing” are required limitations by virtue of the phrase “in particular” as enumerated in the rejections to 35 USC 112(b) provided above.  Therefore, the limitations following the phrase “in particular” are not required to be met by the prior art at this time.
Regarding Claim 7, Iotti discloses the cavity containing a coffee powder (‘787, Paragraph [0046]).  Furthermore, the limitations “the cavity being configured to contain at least 15 grams of powder for preparing a beverage” are limitations with respect to the In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Regarding Claim 8, Iotti discloses the housing (body 2) being made of plastic (‘787, Paragraph [0047]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iotti US 2016/0214787 (cited on Information Disclosure Statement filed May 20, 2019) in view of Hentzel et al. US 2016/0244237 and Baldo US 2015/0203285 as applied to claim 1 above in further view of Trombley US 2016/0145037.
Regarding Claim 5, Hentzel et al. discloses the housing comprising multiple cavities (first compartment 24a, second compartment 24b) (‘237, FIG. 1B) (‘237, Paragraphs [0053]-[0055]).
Iotti modified with Hentzel et al. and Baldo is silent regarding another cavity being disposed between the inner membrane and the outlet.
Trombley discloses a beverage capsule comprising at least three compartments extending in any direction including horizontally across the cartridge, vertically from the bottom of the base to the lidding, diagonally, or combinations thereof (‘037, Paragraph [0041]).
Both Iotti and Trombley are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the configuration of Iotti modified with Hentzel et al. and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iotti US 2016/0214787 (cited on Information Disclosure Statement filed May 20, 2019) in view of Hentzel et al. US 2016/0244237 and Baldo US 2015/0203285 as applied to claim 1 above in further view of Beaulieu et al. US 2010/0303964.
Regarding Claim 6, Iotti modified with Hentzel et al. and Baldo is silent regarding an insert in the cavity.
Beaulieu et al. discloses a beverage capsule comprising an insert (filter guard 40) (‘964, FIGS. 2-3) (‘964, Paragraph [0039]).
Both Iotti and Beaulieu et al. are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Iotti and incorporate an insert as taught by Beaulieu et al. in order to prevent a needle from a beverage machine from piercing a filter disposed within the capsule (‘964, Paragraph [0007]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iotti US 2016/0214787 (cited on Information Disclosure Statement filed May 20, 2019) in view of Hentzel et al. US 2016/0244237 and Baldo US 2015/0203285 as applied to claim 1 above in further view of Abegglen et al. US 2013/0259982.
Regarding Claim 7, Iotti reads on the limitations of Claim 7 as discussed above.  However, in the event that it can be construed that the limitations “the cavity being configured to contain at least 15 grams of powder for preparing a beverage” are not intended use limitations and are positively recited, Abegglen et al. discloses a beverage capsule comprising between 4 and 20 grams of ground coffee powder (‘982, Paragraph [0024]).
Both Iotti and Abegglen et al. are directed towards the same field of endeavor of beverage capsules comprising a beverage powder stored within a cavity of said beverage capsule.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of coffee powder stored within the cavity of the capsule of Iotti since Abegglen et al. teaches that incorporating between 4 and 20 grams of coffee powder, which overlaps the claimed beverage powder weight of at least 15 grams, was known in the coffee capsule art.  Furthermore, where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iotti US 2016/0214787 (cited on Information Disclosure Statement filed May 20, 2019) in view of Hentzel et al. US 2016/0244237 and Baldo US 2015/0203285 as applied to claim 1 above in further view of Garcin et al. US 2016/0362246.
Regarding Claim 9, Iotti discloses the top membrane (sealing means 81) being made of a foil (‘787, Paragraph [0048]).
Iotti modified with Hentzel et al. and Baldo is silent regarding the foil of the top membrane being either a plastic foil or an aluminum foil.
Garcin et al. discloses a beverage capsule comprising a top membrane (tearable extraction foil member 10) made of aluminum and/or a plastic foil (‘246, FIG. 2) (‘246, Paragraphs [0045] and [0074]).
Both Iotti and Garcin et al. are directed towards the same field of endeavor of beverage capsules closed by a top membrane made of foil.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foil of Iotti to be made of either an aluminum foil and/or a plastic foil since Garcin et al. teaches that it was known and conventional to construct the top membrane foil that seals the beverage capsule out of either aluminum and/or plastic.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bartoli et al. US 2015/0329282 discloses a capsule comprising an agitator comprising blades having dimensions and shapes selected as a function of the type and composition of the initial product (‘282, Paragraph [0058]).
Ahmad et  al. US 2018/0169599 discloses a beverage container comprising an agitator (‘599, FIGS. 2-3).
Behar et al. US 2017/0332844 discloses an applicant comprising an agitator (‘844, FIGS. 2-4).
Yang et al. US 2019/0357564 discloses a beverage capsule comprising an agitator (‘564, FIGS. 1-3).
Wang et al. US 2019/0069725 discloses a beverage container comprising an agitator (‘725, FIG. 2).
Kar et al. US 2004/0145966 discloses blades having different shapes and configurations (‘966, FIGS. 1-3).
Fonte US 10,426,180 discloses a food container comprising an agitator (‘180, FIGS. 40-41).
Doglioni Majer US 2008/0216666 discloses a capsule comprising up to 20 grams of soluble powder (‘666, Paragraphs [0025] and [0072]).
Mandralis et al. US 2008/0317931 discloses a capsule comprising 10 to 30 grams of beverage ingredients (‘931, Paragraph [0090]).
Marcinkowski US 2017/0355515 discloses a beverage capsule comprising three spaces separated by two structures (‘515, Paragraph [0020]).
Sullivan et al. US 2014/0342067 discloses a beverage capsule comprising three spaces separated by two structures wherein the first and/or second chambers are divided or separated into two or more portions or areas by walls or dividers (‘067, Paragraph [0069]).
Wong et al. US 2012/0251668 discloses a capsule comprising three compartments (‘668, FIG. 3).
Duffy et al. US 2019/0374067 discloses a beverage capsule comprising an agitator (agitator 350) comprising blades (mixing elements 370) having any shape (‘067, Paragraph [0083]).
Aviles et al. US 9,764,891 discloses a beverage capsule comprising a blade (mixing elements 370) having any shape (‘891, Paragraphs [0083] and [0131]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ERICSON M LACHICA/Examiner, Art Unit 1792